      Case: 1:18-cr-00559-BYP Doc #: 21 Filed: 04/16/19 1 of 6. PageID #: 107




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:18CR559
                                                   )
                          Plaintiff,               )   JUDGE BENITA Y. PEARSON
                                                   )
               v.                                  )
                                                   )
 RONDEL P. WYLIE,                                  )   GOVERNMENT'S OBJECTION TO RE-
                                                   )   OPENING OF THE SENTENCING
                          Defendant.               )   HEARING

       Now comes the United States of America, by and through its attorneys, Justin E.

Herdman, United States Attorney, and Brian S. Deckert Assistant United States Attorney, and

hereby files this objection to the re-opening of the sentencing hearing.

I.     PROCEDURAL HISTORY

       RONDEL P. WYLIE was indicted on September 26, 2018, for one count of Felon in

Possession of a Firearm and/or Ammunition, in violation of 18 U.S.C. § 922(g)(1). (R. 7:

Indictment, PageID 12-13). On November 20, 2018, WYLIE pled guilty to the indictment

without a plea agreement. On February 25, 2019, the pretrial services and probation department

submitted its final presentence report (“PSR”). R. 15: PSR, PageID 57-76). The PSR

established WYLIE’s offense level at 24 pursuant to U.S.S.G. § 2K2.1(a)(2) due to his prior

convictions for Aggravated Assault and Conspiracy to Possess with Intent to Distribute. (R. 15:

PSR, PageID 60-61).

       The PSR detailed the extent of WYLIE’s criminal history, of which only 9 points scored,

placing him in criminal history category IV. (R. 15: PSR, PageID 68). WYLIE received a 3-

level reduction for acceptance of responsibility. With a level 21 and a criminal history category

IV, WYLIE’s guideline imprisonment range was 57-71 months. (R. 15: PSR, PageID 70).
      Case: 1:18-cr-00559-BYP Doc #: 21 Filed: 04/16/19 2 of 6. PageID #: 108



       On March 28, 2019, a sentencing hearing was held during which both the Defendant and

the Government were afforded the opportunity to allocute concerning WYLIE’s sentence.

Neither party had an objection to the PSR. This Court reviewed the PSR and agreed with the

sentencing guideline calculation as submitted in the PSR. This Court reviewed the factors set

forth in 18 U.S.C. § 3553(a) and chose to vary downward one level to an offense level 20 with a

criminal history category IV. This Court then imposed a sentence of 51 months with three years

of supervised release.

       On April 12, 2019, sixteen days after the sentencing hearing, this Court held a tele-

conference attended by representatives of the Government and WYLIE. This Court indicated

that it had thought about the previously imposed sentenced and believed that it did not fashion

the appropriate sentence and wanted to adjust it. The Court asked for input from the parties as to

how to address the situation and the Government stated that any such modification of a sentence

could not be accomplished by journal entry, but rather should be at another hearing. A re-

sentencing hearing was scheduled for April 24, 2019. After reviewing case law on the matter,

this Court cannot hold another sentencing hearing as it does not appear to be correcting a

“arithmetical, technical, or other clear error.” Fed. R. Crim. P. 35(a).

II.    LAW AND ARGUMENT

       Under Sixth Circuit Court of Appeals case law, this Court, which had sentenced WYLIE

to 51 months on March 28, 2019, cannot re-open the sentencing proceeding once it has

announced its sentence except in very narrow circumstances.

       A district court “may not modify a term of imprisonment once it has been imposed,”

except as “expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

Procedure” or if the Sentencing Commission subsequently lowers the defendant’s sentencing




                                                  2
      Case: 1:18-cr-00559-BYP Doc #: 21 Filed: 04/16/19 3 of 6. PageID #: 109



range. 18 U.S.C. §§ 3582(c)(1)(B) & (c)(2). Rule 35, in turn, authorizes the district court to

“correct a sentence that resulted from arithmetical, technical, or other clear error” “[w]ithin 14

days after sentencing.” Fed. R. Crim. P. 35(a). None of these circumstances are present here.

Instead, this Court originally sentenced WYLIE to 51 months, announcing the same in open

court, after a sentencing hearing. From that point forward, WYLIE’s sentence was final. This is

so regardless of whether the court had also memorialized the sentence in a written judgment

order. Indeed, Rule 35(c) makes clear that “sentencing” refers to the court’s “oral

announcement” of the sentence. Fed. R. Crim. P. 35(c). Accordingly, after orally pronouncing

WYLIE’s sentence, this Court lacks authority to revisit it outside of Rule 35’s narrow confines.

       The Sixth Circuit Court of Appeals has twice reversed a district court’s decision to

impose a sentence different than it had announced in court by reopening the proceedings. For

instance, in United States v. Arroyo, 434 F.3d 835 (6th Cir. 2006), the district court originally

imposed a 41-month sentence based on a substantial assistance departure. On the Government’s

motion for reconsideration of the sentence because the court failed to include the statutory

mandatory minimum in the court’s Guideline calculation, the court reopened the proceedings,

concluded that it had incorrectly calculated the defendant’s Guidelines range before it had

considered the substantial assistance departure, and imposed a new 51-month sentence. Id. at

837-38. The Sixth Circuit Court of Appeals reversed the district court’s judgment, concluding

that the court “exceeded its authority pursuant to Rule 35(a),” id. at 836, which does not “afford

the court the opportunity to change its mind about the appropriateness of the sentence” or

“reopen issues previously resolved.” Id. at 838 (quoting United States v. Galvan-Perez, 291 F.3d

401, 406 (6th Cir. 2002)). Instead, the Sixth Circuit Court of Appeals held that Rule 35(a)




                                                 3
       Case: 1:18-cr-00559-BYP Doc #: 21 Filed: 04/16/19 4 of 6. PageID #: 110



authorizes only the correction of “an obvious error or mistake that would have resulted in a

remand by this Court.” Id. (citation omitted).

        Similarly, in United States v. Houston, 529 F.3d 743 (6th Cir. 2008), the district court

originally imposed a 12-month sentence, but on the defendant’s motion for reconsideration, the

court concluded that it had failed to consider certain factors and imposed a revised sentence of

probation. Id. at 746-47. When the Government objected under Rule 35, the court reinstated its

12-month sentence, which the defendant appealed. Id. at 748. In affirming the district court’s

decision to reinstate the original 12-month sentence, the Sixth Circuit Court of Appeals held that

“[t]he district court lacked authority under Rule 35(a) to alter the sentence originally imposed.”

Id. at 753. Further, the alleged errors in the defendant’s reconsideration motion “did not

constitute the sort of ‘clear error’ that [the district court] was at liberty to correct.” Id. at 749.

        Arroyo and Houston therefore confirm Rule 35(a)’s application here, namely, this Court

cannot reconsider the 51-month sentence imposed at the March 28, 2019, hearing. Although this

Court may believe that it did not make an appropriate balancing of the factors in 3553(a), Rule

35(a) does not allow the Court to “reopen” a “previously resolved” issue and “change its mind

about the appropriateness of the sentence.” Fed. R. Crim. P. 35, advisory committee note.

“Rule 35(c)[, now Rule 35(a),] is intended to permit the district court to correct ‘obvious’

sentencing errors, ‘but not to reconsider, to change its mind, or to reopen issues previously

resolved under the guidelines, where there is no error.’” United States v. Aguirre,

214 F.3d 1122, 1126 (9th Cir. 2000) (quoting United States v. Portin, 20 F.3d 1028, 1030 (9th

Cir. 1994) (per curiam)).

III.    CONCLUSION

        This Court announced its sentence on March 28, 2019, following a hearing on the matter.

Now, this Court has scheduled a re-sentencing hearing to adjust the sentence but it does not


                                                    4
      Case: 1:18-cr-00559-BYP Doc #: 21 Filed: 04/16/19 5 of 6. PageID #: 111



appear to be in order to correct an “arithmetical, technical, or other clear error.” A “clear error”

is something that would require reversal by the Court of Appeals and remand for re-sentencing.

This Court applied the factors contained in 18 U.S.C. § 3553(a) in announcing its prior sentence,

and even varied down one level, so it does not appear that there is anything about the sentence

that would require reversal. For those reasons, Federal Rule of Criminal Procedure 35 does not

allow for a re-sentencing and thus the Government would object to it.

                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                               By:     /s/ Brian S. Deckert
                                                        Brian S. Deckert (OH: 0071220)
                                                        Assistant United States Attorney
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3873
                                                        (216) 522-8355 (facsimile)
                                                        Brian.Deckert@usdoj.gov




                                                  5
      Case: 1:18-cr-00559-BYP Doc #: 21 Filed: 04/16/19 6 of 6. PageID #: 112



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of April 2019, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Brian S. Deckert
                                                       Brian S. Deckert
                                                       Assistant U.S. Attorney




                                                  6
